—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about April 11, 1991, which granted petitioner’s application for disclosure of records pursuant to the *371Freedom of Information Law to the extent of directing respondent Commissioner to furnish three of the four documents requested, unanimously reversed, on the law, without costs and without disbursements, and the petition dismissed.
Petitioner having failed to exhaust his administrative remedies, the petition must be dismissed (Matter of Murphy v New York State Educ. Dept., 148 AD2d 160, 164-165). Concur— Rosenberger, J. P., Wallach, Kassal and Rubin, JJ.